ELECTRONIC RECORD




COA#       01-14-00544-CR                        OFFENSE:        19.02 (Murder)

STYLE:     JoseVelez v. The State of Texas       COUNTY:         Bexar

COA DISPOSITION:      AFFIRM                     TRIAL COURT: 187th District Court


DATE: 06/04/15                    Publish: NO    TC CASE #:      2013CR0307C




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Jose Velez v. The State of Texas             CCA#:               %te-!S
            PRO SE                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         \&FJ/£&)                                     JUDGE:
DATE:      ll((&/&°tf~                                SIGNED:                        PC: _
JUDGE:      fiM UM^~ ' /fejfc/ AkfT"                  PUBLISH:                       DNP:

                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD